Case222 IcpeGO7GIRIGC DeeahieAnhen FipsuQterAr AA Haaype li ai

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Criminal No. 21-79
Vv.

SUSAN GILBERT

PROTECTIVE ORDER

To expedite the flow of discovery material between the parties, facilitate the prompt
resolution of disputes over confidentiality, adequately protect individually identifiable person
identity information and potentially sensitive medical or financial information entitled to be kept
confidential, and ensure that protection is afforded only to material so entitled, pursuant to the
Court’s authority under Fed. R. Crim. P. 16(d) and with the consent of the parties, it is hereby
ORDERED:

1. Production of Personal Identity Information By The United States That May Be
Subject To The Privacy Act, 5 U.S.C. § 552a, or to 42 U.S.C. § 1306, or Other Privacy Protections.
The United States may produce certain individually identifiable personal identity information as
identified in Rule 49.1 of the Federal Rules of Criminal Procedure to defendant, pursuant to
defendant’s discovery requests. The information produced may be subject to the provisions of the
Privacy Act, 5 U.S.C. § 552a or to the provisions of 42 U.S.C. § 1306. The United States shall
produce these documents unredacted to the Defense counsel consenting to this ORDER. Upon
producing these documents, the United States shall designate them as “confidential” in the manner
set forth in paragraph 2, below. The defendant, including defendant’s counsel and their personnel,
may use these documents only for the limited purposes of the criminal case and may not be used

for any other purpose.
CaseeLZAletoOO7MRIe Daeciment2eo1 Filpeo6é6741741 Aaage220br4

2. Designation of Material Subject to this Protective Order. To designate
“confidential” material covered by this Protective Order, parties shall so designate, in the file
name, on the material itself, in an accompanying cover letter, or on a disk cover or label, by using
the following designation: “CONFIDENTIAL INFORMATION- SUBJECT TO PROTECTIVE
ORDER.” Information not initially designated as Confidential may be so designated later in
writing.

3. Limited Use of Confidential Information. Confidential Information, facts derived
from the Confidential Information, and any notes, summaries, memoranda, exhibits, or other
documents that include or describe Confidential Information, shall be retained by counsel for the
Parties. No personal shall disclose or disseminate the substance of these materials to anyone
without the express permission of the Court or as provided herein. The materials may be disclosed
to the persons described as follows:

(a) The Court and its staff assigned to the Criminal Case;
(b) United States Attorney's Office or their agents involved in the Criminal Case;
(c) Counsel for a defendant (including other attorneys, legal assistants, their agents,
private investigators and staff) involved in the Criminal Case;
(d) Independent experts retained by either of the Parties in connection with the
Criminal Case;
(e) Potential witnesses in the Criminal Case;
(f) Law enforcement officials involved with the Criminal Case; and,
(g) Defendant.
Under no circumstances shall such Confidential Information be used for any purpose other than in

the Criminal Case absent an order from this Court. Persons to whom access to Confidential
Cawee2224 1cRIOBATOORIEE DaecMianteem FRE OOsPALFAL sg ge20b ry

Information is given pursuant to this Protective Order shall keep such information and any copies,
abstracts, or summaries thereof secure in accordance with the purposes and intent of this Protective
Order.

4. Disclosure Pursuant to this Order. Prior to the disclosure of Confidential
Information to any person pursuant to paragraph 3 of this Protective Order, that person shall first
receive and read a copy of this Protective Order and agree to be bound by its terms. The Parties
(and their agents) shall maintain a list of all persons to whom Confidential Information is disclosed.
Also, the Parties shall notify all persons listed in paragraph 3 of this Protective Order that
Confidential Information disclosed to them is covered by this Protective Order.

5. Confidential Information in Open Court. No party shall file these documents with
or submit them to the Court or reproduce their contents in any court filing unless the document or
filing is placed under seal or all information that would identify the subject of the document or
filing has been removed. The procedures for use of designated confidential documents during any
hearing or the trial of this matter shall be determined by the parties and the Court in advance of
the hearing or trial. No party shall disclose designated confidential documents in open court
without prior consideration by the Court. The parties shall comply with Local Rules 5.2 and 49,
and the parties will file a motion seeking leave of the Court to file documents under seal.

6. Filing of documents. The Clerk shall accept for filing under seal any documents or
filings so marked by the parties pursuant to the above paragraphs.

7. Post-Case Disposition. Within 90 days of the final conclusion of this litigation,
each defendant shall return the documents designated confidential and all copies, as well as all
notes, memoranda, summaries, or other documents containing information from the designated

confidential documents, to counsel for the United States, or shall destroy them and certify in
Caaee2224 1cRAWOTOORREE Daeewrane oer FilpeOGe7Ad7A1 Faggetuohr4

writing to counsel for the United States that the documents have been destroyed. If any documents
designated as confidential are used as defense exhibits, defense counsel shall identify these
documents, which shall be maintained with government exhibits so long as those are required to
be maintained.

8. Modification Permitted. Nothing in this Order shall prevent any party from seeking
modification of this Protective Order or from objecting to discovery that it believes to be otherwise
wmproper.

9. No Ruling on Discoverability or Admissibility. This Protective Order does not
constitute a ruling on the question of whether any particular material is properly discoverable or
admissible and does not constitute any ruling on any potential objection to the discoverability of
any material.

IT IS SO ORDERED.

     

fs - 7 i 3
g ag s
oe ae

United States District Judge

 

Ame Zl 2ez!

Date fo
